In an action to recover damages for breach of an oral contract, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Fredman, J.), entered December 1, 1994, as granted the motion of the defendant Katz, Wolff & Caraccio to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff, a cleaning and maintenance contractor, commenced this action to recover damages for breach of an oral contract pursuant to which the defendants allegedly agreed to pay him for services he provided at a building located at 16 School Street, Rye, New York. The plaintiff alleged, inter alia, that the defendant Katz, Wolff & Caraccio agreed to pay him for cleaning services and supplies during its ownership of that building. However, it is conceded by the plaintiff that the defendant Katz, Wolif & Caraccio did not own that building during the period in question, and the plaintiff has not established any other basis for the imposition of liability upon that defendant for the services provided. Accordingly, the Supreme Court properly granted the motion of the defendant Katz, Wolff & Caraccio to dismiss the complaint insofar as asserted against it.
The plaintiff’s remaining contention is without merit. Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.